DETAILED ACTION
This Office action is in response to the Applicant’s Arguments/Remarks filed on 5 June 2022.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. It is unclear in dependent claim 2 what is meant by a “poly semiconductor layer”. Does this mean the layer is a polycrystalline semiconductor layer, or does this mean that the layer is polysilicon? It is disclosed in Applicant’s specification in paragraph [0039] that the poly semiconductor layer 126 can be a doped semiconductor material, such as P+ type polysilicon, or an undoped semiconductor material (any semiconductor material).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al., US PG pub. 20170077027 A1, newly cited.
With respect to claim 1, Shimizu discloses a stacked structure (15 and 15n, fig. 4); a tubular element (41 and 42, fig. 4) comprising a dummy channel layer (20 in the Rc region, fig. 4) and penetrating the stacked structure (15 and 15n, fig. 4); a conductive pillar (41, fig. 4) enclosed by the tubular element (41 and 42, fig. 4) and extending beyond a bottom surface of the dummy channel layer (20 in the Rc region, fig. 4); and memory cells in the stacked structure (15 and 15n, fig. 4) and electrically connected to the conductive pillar (41, fig. 4).  
With respect to claim 3, Shimizu discloses wherein the tubular element (41 and 42, fig. 4) further comprises a memory film (24, fig. 4), wherein the dummy channel layer (20 in the Rc region, fig. 4) is between the memory film (24, fig. 4) and the conductive pillar (41, fig. 4).  
With respect to claim 4, Shimizu discloses wherein the memory film (24, fig. 4) has a tubular shape.  
With respect to claim 5, Shimizu discloses wherein the tubular element (41 and 42, fig. 4) further comprises an insulating film between the conductive pillar (41, fig. 4) and the dummy channel layer (20 in the Rc region, fig. 4).  
With respect to claim 6, Shimizu discloses wherein the insulating film has a tubular shape.  
With respect to claim 7, Shimizu discloses wherein the conductive pillar (41, fig. 4) is functioned as a bit line contact (31, fig. 4), a source line contact, or a word line contact for the memory cells.  
With respect to claim 8, Shimizu discloses wherein the dummy channel layer (20 in the Rc region, fig. 4) has a tubular shape.  
With respect to claim 9, Shimizu discloses a semiconductor device below and electrically connected to a lower conductive pillar (41, fig. 4) end of the conductive pillar (41, fig. 4).  
With respect to claim 10, Shimizu discloses wherein the semiconductor device comprises a bit line (32, fig. 4) switch or a source line switch.  
With respect to claim 11, Shimizu discloses wherein the semiconductor device comprises an active device (device such as the memory region Rm) and/or a passive device.  
With respect to claim 12, Shimizu discloses wherein the stacked structure (15 and 15n, fig. 4) comprises an insulating stacked structure (15 and 15n, fig. 4), the tubular element (41 and 42, fig. 4) and the conductive pillar (41, fig. 4) pass through the insulating stacked structure (15 and 15n, fig. 4).  
With respect to claim 13, Shimizu discloses a conductive layer (44,36,32, fig. 4) above and electrically connected between the memory cells and an upper conductive pillar (41, fig. 4) end of the conductive pillar (41, fig. 4).  
With respect to claim 14, Shimizu discloses wherein the conductive pillar (41, fig. 4) is functioned as a bit line contact (31, fig. 4) or a source line contact.  
With respect to claim 15, Shimizu discloses wherein the conductive layer (44,36,32, fig. 4) comprises a local bit line (32, fig. 4) and a global bit line (32, fig. 4), and the local bit line (32, fig. 4) is electrically connected to the global bit line (32, fig. 4) through the conductive pillar (41, fig. 4) in the insulating stacked structure (15 and 15n, fig. 4).  
With respect to claim 16, Shimizu discloses a semiconductor device below, wherein the local bit line (32, fig. 4) is electrically connected to the global bit line (32, fig. 4) through the semiconductor device and the conductive pillar (41, fig. 4) in the insulating stacked structure (15 and 15n, fig. 4).  
With respect to claim 17, Shimizu discloses wherein the stacked structure (15 and 15n, fig. 4) comprises an insulating stacked structure (15 and 15n, fig. 4), the memory device further comprises a lower conductive structure below or under the insulating stacked structure (15 and 15n, fig. 4) and column structures, each of the column structures comprises the tubular element (41 and 42, fig. 4) and the conductive pillar (41, fig. 4), and passes through the insulating stacked structure (15 and 15n, fig. 4), lower conductive pillar (41, fig. 4) ends of the conductive pillar (41, fig. 4)s are electrically connected to each other by the lower conductive structure.  
With respect to claim 18, Shimizu discloses wherein the stacked structure (15 and 15n, fig. 4) comprises a staircase structure (as shown in figure 4) comprising conductive stair layers (17, fig. 4), the memory device further comprises a conductive plug (35, fig. 4) electrically connected and disposed on one conductive stair layer of the conductive stair layers (17, fig. 4), wherein the tubular element (41 and 42, fig. 4) and the conductive pillar (41, fig. 4) pass through the one conductive stair layer of the conductive stair layers (17, fig. 4).  
With respect to claim 19, Shimizu discloses wherein the tubular element (41 and 42, fig. 4) and the conductive pillar (41, fig. 4) further pass through another conductive stair layer below the one conductive stair layer.  
With respect to claim 20, Shimizu discloses a conductive layer (44,36,32, fig. 4) above and electrically connected between the conductive plug (35, fig. 4) and the conductive pillar (41, fig. 4).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822